Citation Nr: 1200916	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  04-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for hyperflexion injury to the neck.

3.  Entitlement to service connection for a right knee condition.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The claims of service connection for back, neck, and right knee disabilities were first reviewed by the Board in January 2006, at which time the claims were denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims of service connection.  The Court issued an October 2007 Order vacating the January 2006 Board decision pertaining to the claims of service connection for back, neck, and right knee disabilities, and remanding the appeals for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In June 2005, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In November 2007, the Board sent a letter to the Veteran advising him of his right to testify at a Board hearing before another Veterans Law Judge.  In a December 2007 response, the Veteran requested a new Travel Board Hearing.  In February 2009, the Board remanded the Veteran's claims in order for the Veteran to be scheduled for a hearing.  The Veteran was scheduled for a Travel Board hearing on July 30, 2009.  However, prior to the scheduled hearing date, the Veteran's representative submitted a July 2009 written statement withdrawing that hearing request and requested that the Board consider his claims based on the evidence of record.  38 U.S.C.A. § 20.704(d) (2011).  Thus, the Board may properly evaluate the Veteran's claims.  

In March 2010, the Board remanded the Veteran's claims for further examination.  The Board found that the remand instructions were not in substantial compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in May 2011, the Board requested an orthopedic medical opinion through a Veterans Heath Administration (VHA) directive to determine the etiology of the Veteran's back, neck, and right knee disabilities.  This development has now been completed.  


FINDINGS OF FACT

1.  The evidence demonstrates it is likely that the Veteran's currently diagnosed back disability is related to his active service.  

2.  The evidence demonstrates it is likely that the Veteran's currently diagnosed hyperflexion injury to the neck is related to his active service.  

3.  The evidence demonstrates it is not likely that the Veteran's currently diagnosed right knee disability is related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for a grant of service connection for hyperflexion injury to the neck have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for a grant of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in December 2001 and April 2002 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, a March 2009 letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained Veteran's service treatment records, private medical records, and lay statements.  Furthermore, the Veteran was afforded a VA examination in August 2010.  Additionally, in May 2011, the Board requested a medical opinion through a Veterans Heath Administration (VHA) directive to determine the etiology of the Veteran's back, neck, and right knee disabilities.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.


A. Back and Neck Disabilities

The Veteran asserts that his back and neck disabilities are related to his active service.  Specifically, the Veteran contends that he injured his back and neck when he fell out of a secondary story window in-service.  

The Veteran's enlistment and separation examinations were void of any back or neck conditions.  Additionally, the Veteran's service treatment records did not reveal any complaint, diagnosis, or treatment for any back or neck conditions.  However, the October 1973 service treatment record noted that the Veteran reported that he fell from a second story window.  The doctor noted that x-rays of the Veteran's feet were negative.  There were no additional injuries of the Veteran noted at that time.   

The Veteran submitted statements by his brother, sister, wife, and sister-in-law in January 2008.  The statements noted that the Veteran was in good health before entering service.  Additionally, they stated that the Veteran's health declined once he returned from service, to include problems with his neck and back.

The Veteran's private treatment records show that he complained of low back discomfort and a stiff neck.  A health insurance claim form documented that the Veteran was first consulted for his conditions in February 1989.  Specifically, the claims form noted that the Veteran was diagnosed with cervicocranial syndrome and underwent multiple spinal manipulations.  Additionally, a January 1992 record documented complaints of back spasms.  

Additionally, the Veteran submitted two medical opinions from his treating chiropractors.  The Veteran's treating doctor submitted a May 2002 letter, which stated that he first saw the Veteran in his office in 1988 for examination and treatment of injuries to his neck and back.  The Veteran's main complaints were neck, back, shoulder, and chest pain with headaches.  Additionally, the Veteran reported a traumatic fall injuring his head and neck.  The Veteran was diagnosed with a hyperfelxion injury to the neck and cervicobrachial syndrome.  The doctor concluded that due to the nature of the Veteran's traumatically induced injuries, and the reduced functional capacity that manifested as a result, it was likely that the areas of injury may remain areas of greater risk of future trouble from aggravation and trauma, which may not have had the same effect prior to the accident.  Additionally, the doctor stated that the Veteran's cervical spine, which received the majority of the trauma from the impact, would most likely be predisposed to an accelerated rate of degenerative joint disease.  In a May 2008 letter, another doctor stated that due to the advanced nature of the Veteran's cervical spine degenerative changes, now thirty years post trauma, it was his professional opinion that it was as likely as not that the Veteran's current status was causally related to his advanced degenerative spine, combined with his window fall, and with the additional effect of aging. 

The Veteran was afforded a VA examination in August 2010.  Upon examination, the examiner diagnosed the Veteran with mild to moderate lumbar spine degenerative disc changes, multilevel lumbar disc disease, and multilevel cervical disc disease.  The examiner concluded that it was not likely that any diagnosed neck or back disabilities were related to service.  The examiners rationale was that there was no medical documentation of any back or neck conditions upon discharge from service.  She stated that she had no comment on the personal letters included in the claims file.  The examiner also stated that she had no personal knowledge of the Veteran, or his friends and family, and that she could not attest to the validity, or lack of, any statements made by the Veteran, family, or friends.  Additionally, the examiner stated that she had no comment on the statements made by a chiropractor in 2008 regarding his opinion on the Veteran's claims.  Lastly, the examiner reported that she had no knowledge of the chiropractor and could not attach any validity to his opinions.

In May 2011, the Board requested an orthopedic specialist medical opinion through a Veterans Heath Administration (VHA) directive to determine whether the Veteran's neck and back disabilities had their onset in service or were causally related to active service.  A September 2011 medical opinion was obtained from an Attending Orthopedic Surgeon.  The doctor noted that he performed a careful review of the synopsis provided, as well as review of the chart provided, including the Veterans family and friend correspondence.  

The physician first addressed the Veteran's neck disability.  He stated that the Veteran suffers from chronic neck pain with a cervical radiograph dated August 27, 2010 revealing a congenital fusion at C2-3, multilevel degenerative changes graded as severe from C4-C7, with associated neuroforaminal stenosis.  Additionally, the physician noted that these conditions were common radiographic findings in a 60 year old patient.  He stated that there was no mention of instability, evidence of prior trauma, or potential for healed fracture.  Moreover, the physician stated that a chiropractor noted loss of lordosis in his note in 2002 due to injury of the posterior longitudinal ligament, which was impossible to ascertain without an MRI.  Additionally, the physician noted that loss of normal cervical lordosis most commonly occurred in patients suffering from axial neck pain, not due to an insufficient posterior longitudinal ligament in the absence of listhesis.  The physician stated that the Veteran had evidence for an injury after a documented fall out of a two-story building with chronic pain and multi-level degenerative changes in his cervical spine.  The doctor concluded that while many of these changes may be age-related, it was at least as likely as not that the pain the Veteran was experiencing was in part due to his fall while in-service.   

The physician next addressed the Veteran's back disability.  He stated that the Veteran suffered from chronic back pain with a thoracolumbar radiograph dated August 27, 2010 revealing multilevel mild-moderate degenerative changes most severe at L5-S1, with mild wedging of the T12 vertebrae.  The physician reported that these were common radiographic findings in a 60 year old patient.  Additionally, he stated that there was no mention of instability, but there was mention of the potential for a prior trauma of the T12 vertebrae without any other imagining to compare to determine the causality or timeframe of which this wedging deformity of T12 occurred.  Furthermore, the physician stated that the Veteran had evidence for an injury after a documented fall out of a two-story building with chronic pain and multi-level degenerative changes in his lumbar spine and a T12 wedging deformity that may represent an old compression fracture of T12.  The physician concluded that although many of these changes may be age-related, he could not state when the T12 wedge deformity occurred and may have been due to his fall from the window.  Therefore, it was at least as likely as not that the pain the Veteran was experiencing was due to his fall while in-service. 

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, private treatment records, pertinent lay evidence, and, in particular, the positive nexus opinions provided by the VHA specialist, demonstrate that his currently diagnosed back and neck disabilities are related to his period of military service.

Additionally, the Board notes that back and neck pain, and the symptomatology thereof, are the type of conditions subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the May 2002 and May 2008 private doctor letters, and the September 2011 VHA opinion letter.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran indicated the presence of an in-service incident prior to his separation from active service, reported continuity of symptomatology, multiple positive physician opinions linking his current condition to the in-service incident, and nothing in the record explicitly refutes the Veteran's account of his medical history regarding this disability.  

In the present case, the Veteran was afforded a VA examination in August 2010 to determine the nature and etiology of his neck and back disabilities.  The Board finds that the VA examiner's opinion that the Veteran's back and neck disabilities were not related to service because it was not documented on his discharge examination, is not dispositive.  Significantly, the examiner appears to have solely based her opinion on the fact that there was no documentation of this disability in-service.  In this regard, the Board notes that absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board finds that the VA opinion is not adequate for rating purposes.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claims of service connection for back and neck disabilities.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a back disability and hyperflexion injury to the beck are warranted. 

B. Right Knee Disability

The Veteran asserts that his right knee disability is related to his active service.  Specifically, the Veteran contends that he injured his right knee when he fell out of a second story window in-service.  

The Veteran's enlistment and separation examinations were void of any right knee conditions.  Additionally, the Veteran's service treatment records did not reveal any complaint, diagnosis, or treatment for any knee disability.  However, the October 1973 service treatment record noted that the Veteran reported that he fell from a second story window.  The doctor noted that x-rays of the Veteran's feet were negative.  There were no additional injuries of the Veteran noted at that time.   

The Veteran has testified and reported in multiple statements that he began having right knee pain after his fall from a second story window while in-service.  Additionally, he submitted lay statements from his wife, sister, and sister-in-law that noted that the Veteran had no history of medical problems prior to entering service.  Furthermore, they stated that the Veteran complained of knee pain, and had physical difficulties with his knees after being discharged from service. 

A review of the Veteran's private treatment records are void of any complaint or treatment of a knee condition.  In an Authorization and Consent to Release Information form, the Veteran reported that he received treatment for his knee condition at the Charlotte Regional Medical Center.  The RO requested medical records from that facility on the Veteran's behalf.  The Veteran's medical records were received from the Charlotte Regional Medical Center, however, they did not document complaints or treatment for any knee conditions.  The remainder of the Veteran's private treatment records contained in the claims file are void of any complaint or treatment of a right knee condition.  The Veteran did not submit any other treatment records pertaining to his knee condition.  

It appears, from the evidence of record, that the Veteran was first diagnosed with a right knee condition at the August 2010 VA examination.  Upon examination, the examiner diagnosed the Veteran with mild asymmetric narrowing of the right medial joint compartment.  The examiner concluded that it was not likely that any diagnosed right knee disability was related to service.  The examiner's rationale was that there was no medical documentation of any right knee conditions upon discharge from service.  She stated that she had no comment on the personal letters included in the claims file.  The examiner also stated that she had no personal knowledge of the Veteran, or his friends and family, and that she could not attest to the validity, or lack of, any statements made by the Veteran, family, or friends.  Additionally, the examiner stated that she had no comment on the statements made by a chiropractor in 2008 regarding his opinion on the Veteran's claims.  Lastly, the examiner reported that she had no knowledge of the chiropractor and could not attach any validity to his opinions.

In May 2011, the Board requested an orthopedic specialist medical opinion through a Veterans Heath Administration (VHA) directive to determine whether the Veteran's right knee disability had its onset in service or was causally related to active service.  A September 2011 medical opinion was obtained from an Attending Orthopedic Surgeon.  The doctor noted that he performed a careful review of the synopsis provided, as well as review of the chart provided, including the Veterans family and friend correspondence.  

The physician stated that the Veteran suffered from chronic right knee pain with a knee radiograph dated August 27, 2010 revealing mild narrowing of the medial joint compartment, with suggestion of lucency along the posterior patella and a small right knee effusion.  Additionally, the physician noted that there was no mention of deformity, instability, or evidence of prior trauma to the knee.  Furthermore, he stated that these were common radiographic findings in a 60 year old patient.  Moreover, the physician stated that the examination performed in August 2010 did not describe any instability, lack of range of motion (ROM) or crepitus with ROM and, therefore, he felt as though the pain the Veteran experienced in his right knee was not related to his military service or fall while in-service.  

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for a right knee disability.  Although he has a current diagnosis of a right knee disability, the existing medical evidence does not show that this condition was manifested in service or are otherwise related to service.  Additionally, the evidence does not show that a right knee disability manifested within one year of separation.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has carefully considered the Veteran's assertions that his right knee disability is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

In the present case, the Veteran was afforded a VA examination in August 2010 to determine the nature and etiology of his right knee disability.  The Board finds that the VA examiner's opinion that the Veteran's right disability was not related to service because it was not documented on his discharge examination, is not dispositive.  Significantly, the examiner appears to have solely based her opinion on the fact that there was no documentation of this disability in-service.  In this regard, the Board notes that absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board finds that the VA opinion is not adequate for rating purposes.

However, in the September 2011 VHA opinion, the physician stated that the examination performed in August 2010 did not describe any instability, lack of range of motion (ROM) or crepitus with ROM and, therefore, he felt as though the pain the Veteran experienced in his right knee was not related to his military service or fall while in-service.  Additionally, the physician noted that there was no mention of evidence of a prior trauma to the knee and that Veteran's right knee tests were common findings in a 60 year old patient.  

The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  On the health insurance claim form, which noted treatment dating back to February 1989, the Veteran failed to note any right knee pain or injury due to an in-service fall from a second story building.  Additionally, throughout the Veteran's multiple treatment for back and neck disabilities, the Veteran failed to report problems with his knees.  Furthermore, the August 2010 VA examination, 37 years post discharge, appears to be the first documentation in the claims file of a right knee disability.  This is significant evidence against the claim.  As such, entitlement to service connection must be denied.

Therefore, the Board finds that service connection is not warranted for a right knee disability.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for a right knee disability, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a back condition is granted.

Entitlement to service connection for hyperflexion injury to the neck is granted.

Entitlement to service connection for a right knee condition is denied. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


